826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Kenneth NELSON, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 87-1421
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.
ORDER

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS, District Judge.*


2
This pro se petitioner appeals from an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He also moves for the appointment of counsel.  Upon examination of the record and the brief submitted by petitioner, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
For the reasons stated in the report and recommendation of the district court's magistrate, the motion for appointment of counsel is hereby denied and the final order entered March 16, 1987, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation